Edwards, Presiding Judge,
concurring.
{¶ 19} I concur in the majority opinion as to the analysis and disposition of this case.
{¶ 20} I write separately only to point out that the magistrate’s report, issued on November 6, 2009, and filed on November 10, 2009, is designated by the magistrate as an “order.” But the only portion of that report that should have been designated as an order is the order for Darnell Pegram to appear before the court (the judge) for an imposition-of-sentence hearing. Pursuant to Juv.R. 40(D)(2)(a)(i), “a magistrate may enter orders without judicial approval if necessary to regulate the proceedings and if not dispositive of a claim or defense of a party.” (Emphasis added.)
{¶ 21} Therefore, I find that the “order” of the magistrate to sentence Pegram to jail was invalid because the magistrate lacked the authority to issue such an order.
{¶ 22} Therefore, the hearing set in front of the judge on January 4, 2010, was a sentencing hearing, and Pegram was entitled to be present for sentencing. He should have been brought before the court for that purpose, if he did not appear voluntarily, and should now receive a new sentencing hearing.